Dismissed and Memorandum Opinion filed August 21, 2008







Dismissed
and Memorandum Opinion filed August 21, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00705-CR
____________
 
TIMOTHY LEWIS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
176th District Court
 Harris County, Texas
Trial Court Cause No. 1118770
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a Aguilty@ plea to aggravated robbery.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on August
13, 2007, to confinement for twenty-five years in the Institutional Division of
the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
21, 2008.
Panel consists of Justices Anderson, Fowler, and
Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)